DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on July 7, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claim 2 has been entered.
	Claims 1 and 3-21 are pending in the instant application.
Allowable Subject Matter
Claims1 and 3-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the light deliverer comprises a plurality of nanostructures having a shape dimension smaller than that of a wavelength of the light emitted from the light source, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 3-20, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 21, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 21, and specifically comprising the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879